UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-6692



ERNEST LEE JONES,

                                               Plaintiff - Appellant,

          versus


WILLIAM CATOE, Director of South Carolina De-
partment of Corrections; COLIE RUSHTON, Warden
of McCormick Correctional Institution; RONALD
COOK, Officer at McCormick Correctional Insti-
tution; MICHAEL MATERNA, Officer at McCormick
Correctional Institution; CLEON CURRY, Officer
at McCormick Correctional Institution; CALVIN
PERIN, Lieutenant at McCormick Correctional
Institution; JAMES BALDWIN, Lieutenant at
McCormick Correctional Institution; WILLIE
OLIVER, Sergeant at McCormick Correctional
Institution,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (CA-99-723-4-17-BF)


Submitted:   August 30, 2000              Decided:   September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ernest Lee Jones, Appellant Pro Se. Steven Michael Pruitt, BURNS,
MCDONALD, BRADFORD, PATRICK & TINSLEY, Greenwood, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ernest Lee Jones appeals the district court’s orders granting

summary judgment to the Defendants on his claims filed pursuant to

42 U.S.C.A. § 1983 (West Supp. 2000).   We have reviewed the record

and the district court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Jones v. Catoe, No. CA-99-723-4-17-BF (D.S.C. Jan. 21 & Apr. 26,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2